Case 1:21-cv-00006-PLM-PJG ECF No. 23, PageID.176 Filed 03/23/21 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 JUSTIN MEADE,

             Plaintiff,                          Case No. 1:21−cv−6

     v.                                          Hon. Paul L. Maloney

 BOONE & ASSOCIATES GROUP LLC, et
 al.,

             Defendants.
                                            /


                           ORDER REJECTING PLEADING


       The Court has examined the following document(s) received March 19, 2021
 and orders the Clerk to reject the Affidavit of Discourse with Attachments and return
 the document(s) to Kenneth J. Boone, Sr for the reason(s) noted below:

        Kenneth J. Boone, Sr is neither a party nor an attorney in this case and,
 therefore, may not submit any documents for filing.

          IT IS SO ORDERED.


 Dated: March 23, 2021                           /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                U.S. Magistrate Judge
